Citation Nr: 0619315	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  96-05 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to additional retroactive disability 
compensation, effective June 6, 1981, at the 100 percent 
disability rate which became effective December 1, 2003, in 
the monthly amount of $2,239.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from October 1979 
to June 1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating actions of the Department of Veterans 
Affairs (VA), Milwaukee, Wisconsin, Regional Office (RO).  In 
November 2003, the Board remanded to the RO for additional 
development and readjudication the issue of whether new and 
material evidence had been received to reopen a previously 
denied claim of entitlement to service connection for a 
psychiatric disorder.  Following the completion of the 
requested development, in September 2004, the RO issued a 
rating decision in which service connection was granted for 
dysthymia and generalized anxiety disorder, evaluated as 
100 percent disabling, effective from June 6, 1981.  

In October 2004, the RO directed a letter to the veteran that 
notified him of the award, and further notified him of the 
varying monthly disability rates that would be retroactively 
paid for the 100 percent rating from June 6, 1981 through the 
date of the award.  The veteran, through his attorney, has 
perfected an appeal as to the monthly rate that was utilized 
in the computation of the retroactive award.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

In a September 2004 rating action, the RO awarded the veteran 
a 100 percent disability rating for dysthymia and generalized 
anxiety disorder, effective June 6, 1981; the RO awarded the 
veteran retroactive compensation benefits according to the 
specific monthly entitlement amounts specified by statute 
ranging from $1,016 in monthly compensation, effective June 
6, 1981 to $2,239 in monthly compensation, effective December 
1, 2003.


CONCLUSION OF LAW

The veteran is not entitled to payment of compensation at the 
monthly rate of $2,239 from June 6, 1981.  38 U.S.C.A. § 
1114(j) (West 2002); 38 C.F.R. § 3.21 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks retroactive payment of compensation for 
service-connected dysthymia and generalized anxiety disorder 
at the December 1, 2003 monthly rate from June 6, 1981.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.

Similarly, in a precedential opinion, VA's General Counsel 
held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOGCPREC 5-2004.  VA General Counsel 
opinions are binding on the Board. See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2005).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) and Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

This case deals with the issue of the calculation of VA 
compensation benefits.  The pertinent facts in this case are 
not in dispute; application of pertinent provisions of the 
law and regulations will determine the outcome.  Accordingly, 
the Board finds that no amount of additional evidentiary 
development would change the outcome of this case, and 
therefore the provisions of the VCAA are not applicable.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2005).  The veteran and his attorney have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran was informed of his 
right to a hearing and was presented several options for 
presenting personal testimony; however, no hearing was 
requested.  In April 2006, the veteran's attorney stated that 
he had no additional evidence or argument to present.

Factual Background

In November 2003, the Board remanded the issue of whether new 
and material evidence had been received to reopen a 
previously denied claim of entitlement to service connection 
for a psychiatric disorder to the RO for additional 
development and readjudication.  Following the completion of 
the requested development, in September 2004, the RO issued a 
rating decision that recharacterized the issue and then 
granted service connection for dysthymia and generalized 
anxiety disorder, evaluated as 100 percent disabling, 
effective from June 6, 1981.  

In October 2004, the RO directed a letter to the veteran that 
notified him of his retroactive monthly compensation payments 
beginning on June 6, 1981.  The letter advised that he was 
being paid as a single veteran with no dependents.  The 
letter also notified him of the periodic changes in the 
monthly compensation amounts that were due to legislative 
increases ranging from $1,016 in monthly compensation, 
effective June 6, 1981, to $2,239 in monthly compensation, 
effective December 1, 2003.  The veteran, through his 
attorney, subsequently perfected an appeal as to the monthly 
rate that was utilized in the computation of the retroactive 
award.  

Contentions

The veteran, through his attorney, appealed the award of his 
retroactive monthly compensation benefits.  The disagreement 
is with how these benefits were calculated in accordance with 
38 U.S.C.A. § 1114(j).

The veteran's attorney sets forth the argument in the 
September 2004 notice of disagreement and the February 2006 
substantive appeal as follows:

The veteran contends that the plain language of 38 U.S.C. § 
1114(j) states, "For the purposes of section 1110 of this 
title - (j) if and while the disability is rated as total the 
monthly compensation shall be $2,239." (Emphasis added)[.]  
The statute requires that if and while the claimant's 
disability is rated as total, the amount of the monthly 
disability compensation shall be $2,239.  The award letter of 
October 1, 2004, calculated the veteran's entitlement to 
benefits in a manner inconsistent with the mandate of 38 
U.S.C. § 1114(j).

The veteran was not rated as totally disabled until the 
Rating Decision of September 28, 2004.  Consequently, he was 
not rated totally disabled in June of 1981.  Therefore, the 
progressive calculation of the veteran's entitlement to the 
amount of monthly benefits should not have been calculated on 
the amount of compensation for a total rating in June 1981, 
or at any date thereafter until he was totally rated in 
September of 2004.

It was the Agency which failed to properly rate the veteran 
as totally disabled in June of 1981, and at all dates 
thereafter until September of 2004.  The plain language of 38 
U.S.C. § 1114(j) contemplates that the amount of compensation 
is to be calculated only if and while the disability is 
totally rated.  The veteran's disability was not totally 
rated until September of 2004.  Therefore, the correct 
calculation, pursuant to 38 U.S.C. § 1114(j), should have 
been at the $2,239 monthly rate from June 6, 1981.

See notice of disagreement, dated September 16, 2005, pages 
2-3; and substantive appeal, dated February 20, 2006, page 3.

Analysis

The rates of disability compensation payable to veterans are 
established by law.  See 38 U.S.C.A. § 1114 (West 2002).  
These rates are periodically adjusted by Congress, usually on 
an annual basis.

For example, the December 1, 2003 version of 38 U.S.C.A. § 
1114(j) provided that "if and while the disability is rated 
as total the monthly compensation shall be $2,239."  Congress 
specifically provided that this version of section 1114 
"shall take effect on December 1, 2003."  Pub. L. No. 107-94, 
§ 7, 115 Stat. 902 (Dec. 21, 2003).  In prior years, Congress 
consistently specified effective dates for its amendments to 
section 1114.

As set forth above, in a September 2004 rating decision, the 
RO determined that the veteran was entitled to a 100 percent 
rating for dysthymia and generalized anxiety disorder for the 
period beginning on June 6, 1981.  Accordingly, in the 
October 2004 letter, the RO notified the veteran that he 
would be paid the amount that he would have received had he 
been rated 100 percent disabled on June 6, 1981, as specified 
by the versions of 38 U.S.C.A. § 1114(j) in effect at the 
time the payments would have been made.

The veteran's attorney does not argue that the monthly 
compensation amounts since June 6, 1981, as specified by the 
versions of 38 U.S.C.A. § 1114(j), were incorrectly added or 
that the dates of payment are incorrect.  His argument is 
simply that the monthly compensation amount of $2,239, which 
became effective on December 1, 2003 by statutory amendment 
to 38 U.S.C.A. § 1114(j), should apply retroactively to June 
6, 1981.  The veteran's attorney argues that the plain 
language of 38 U.S.C.A. § 1114(j) requires payment at the 
dollar amount written into the version of the statute in 
effect at the time of the rating decision issuing the 100 
percent disability rating.

This argument is devoid of merit.  It has no basis in statute 
or established case law.  Indeed, the same attorney has 
previously advocated a similar position in a case where 
retroactive special monthly compensation benefits were 
awarded on the basis of clear and unmistakable error.  This 
argument has been specifically considered and rejected by the 
United States Court of Appeals for the Federal Circuit (the 
Federal Circuit).  Specifically, the Federal Circuit held 
that such an argument would be tantamount to reading the 
statute's incorporation of an explicit dollar amount as a 
waiver of sovereign immunity and as an expression of a 
willingness to compensate veterans disadvantaged by a [clear 
and unmistakable error] in real, rather than nominal, 
dollars.  This argument fails because § 1114 does not address 
the issue of retroactive payments, much less provide a clear, 
explicit waiver of the government's sovereign immunity from 
interest payments accruing to retroactive payments."  
Sandstrom v. Principi, 358 F.3d 1376, 1380 (Fed. Cir. 2004).

In Sandstrom, the veteran was awarded past-due benefits based 
on clear and unmistakable error in a prior rating decision.  
The veteran in Sandstrom argued that VA had erroneously 
calculated the rate of his retroactive benefits during the 
time period in question (from 1969 to 1996) by applying the 
monthly rate in effect for 1969, then increasing the monthly 
amount due by the amount authorized by statute during that 
time period.  The veteran in Sandstrom asserted that the 
amount should have been calculated according to the 1996 
rate, so that the 1996 correction would have had the "same 
effect," pursuant to 38 U.S.C.A. § 5109A and 38 C.F.R. 
§ 3.105(a), as if the decision had been made in 1969.  The 
Federal Circuit rejected these arguments and held that VA's 
decision to pay in nominal dollars was legally correct.  The 
Board finds that the instant case fall squarely within the 
holding of the Federal Circuit in Sandstrom.

The veteran has not raised any argument couched in equity; 
rather he relies on his attorney's interpretation of the law.  
Even if an argument based on equity had been made, the Board 
could not entertain it.  The Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided 
this case based on its application of the law to the 
pertinent facts.

In short, based on the law the veteran is not entitled to 
payment of compensation at the monthly rate of $2,239 from 
June 1, 1981.  38 U.S.C.A. § 1114(j) (West 2002); 38 C.F.R. § 
3.21 (2005).  The Board is bound by the laws enacted by 
Congress.  See 38 U.S.C.A. § 7104(c) (West 2002).  In this 
case, for the reasons set forth above, it is clear that the 
law does not provide a basis to award the benefit sought by 
the veteran.  The appeal is denied.


ORDER

Entitlement to additional retroactive disability 
compensation, effective June 6, 1981, at the 100 percent 
disability rate which became effective December 1, 2003, in 
the monthly amount of $2,239, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


